/s/ Russell Brown
CHAPTER 13 TRUSTEE
3838 North Central Avenue, Suite 800
Phoenix, Arizona 85012-1965
Phone: 602.277.8996

                                                  UNITED STATES BANKRUPTCY COURT
                                                        DISTRICT OF ARIZONA



 SUSAN C. COLLENTRO-SCHOEB,                                                               Chapter 13
                                                                                          Case No. 2-18-bk-13395 DPC
 4151 EAST VEST AVENUE
                                                                                          TRUSTEE'S 2019 ANNUAL
 GILBERT, AZ 85295
                                                                                          STATUS REPORT OF RECEIPTS
                                                                                          AND DISBURSEMENTS

                                                                         Debtor.

     This is an annual status report of receipts (plan payments) for up to two years and all disbursements (payments) by the
Trustee to creditors. Debtors may view their case information through the National Data Center; sign up at www.ndc.org. If a
debtor or creditor has any question about the claims/debts paid by the Trustee, CONTACT YOUR ATTORNEY. If you have a
general question about the bankruptcy process, go to the Trustee's website at www.chapter13.info.

                  Dates                                Plan Payment Schedule                                 Tax Returns for 2018
  Petition Date: 10/31/2018                         Pmt Amt       Month #              Month #     The Trustee has not received the 2018
  Plan Payment Start Date: 11/30/2018
                                                     442.00          1       through     48        income tax returns. The Trustee is
  Plan Confirmed On: 5/17/2019
  Last Payment Received: 7/3/2019                                                                  making a request of the Debtor(s) for the
  Last Disbursement Date: 7/30/2019                                                                returns to be provided within 14 days or
                                                                                                   the Trustee might file a motion to
                                                                                                   dismiss the case.

                                            Plan Payments Received by Trustee or Payment Refunds
   If a debtor has a question about a receipt not shown below, provide the Trustee                            Plan payments are delinquent by
   with a copy of the front and back of the receipt (unless payment was made                                                          $884.00.
   through TFS). Plan payments can be made online through www.tfsbillpay.com.
                                                                                           The total amount of plan payments received: $3,094.00
                                                                                             The amount of trustee fee taken on receipts: $189.20
  Covers receipts posted July 26, 2017, through July 25, 2019.                                             Amount of Undistributed Funds: $0.00
         Date            Ck #       Amount                 Date             Ck #       Amount                Date           Ck #       Amount

       7/3/19            TFS            442.00           5/28/19            TFS        442.00             4/25/19           TFS         442.00
      3/18/19            TFS            442.00            3/1/19            TFS        442.00             1/18/19           TFS         442.00
     12/10/18            TFS            442.00




          Case 2:18-bk-13395-DPC                   Doc 35          Filed 08/29/19 Entered 08/29/19 07:26:29                        Desc
 Disbursement information (payments to creditors) is on Document
                                               Main     the next page.        Page 1 of 2
                                                Disbursements to Administrative Expenses / Claimants / Creditors
          The Plan was confirmed on 5/17/2019. The Trustee's last disbursement was on 7/30/2019 and the amount paid out to date is $3,094.00. The
          amount of Trustee's percentage fee paid is $189.20.


                                                     Trustee                                                                                             Principal
Pmt Seq




                                                                   Last
                                                     or Court                Claim   Claim      Debt       Principal    Interest   Interest    Total     Balance
                                                                   Pmt
           Creditor Name                             Claim #       Date      Class   Type(s)   Amount        Paid         Rate       Paid      Paid      of Claim

 13
           WALTER E. MOAK                                          7/30/19     L                3,500.00     1,554.80                  0.00   1,554.80     1,945.20

 24
           NISSAN MOTOR ACCEPTANCE CORP.                 002       7/30/19     S        V      13,325.00      919.54       3.90      430.46   1,350.00    12,405.46

 33
           CAVALRY SPV I, LLC                            001                   U                1,285.15         0.00                  0.00       0.00     1,285.15
           NISSAN MOTOR ACCEPTANCE CORP.                 002                   U               10,053.21         0.00                  0.00       0.00    10,053.21
           AAA AUTO TITLE LOANS LLC                      003                   U                 981.78          0.00                  0.00       0.00      981.78
           TD AUTO FINANCE                               004                   U               19,097.29         0.00                  0.00       0.00    19,097.29
           FIRST CONVENIENCE BANK                        005                   U                1,007.10         0.00                  0.00       0.00     1,007.10
           JEFFERSON CAPITAL SYSTEMS LLC                 006                   U                 758.81          0.00                  0.00       0.00      758.81
           JEFFERSON CAPITAL SYSTEMS LLC                 007                   U                 592.38          0.00                  0.00       0.00      592.38
           SPEEDY CASH                                   008                   U                1,359.25         0.00                  0.00       0.00     1,359.25
           ATLAS ACQUISITIONS LLC                        009                   U                1,485.82         0.00                  0.00       0.00     1,485.82
           CAPITAL ONE BANK USA                          010                   U                 651.06          0.00                  0.00       0.00      651.06
           BECKET & LEE LLP                              011                   U                 308.30          0.00                  0.00       0.00      308.30
           QUANTUM3 GROUP LLC                            012                   U                 839.09          0.00                  0.00       0.00      839.09
           QUANTUM3 GROUP LLC                            013                   U                 543.63          0.00                  0.00       0.00      543.63
           ATLAS ACQUISITIONS LLC                        014                   U                 641.86          0.00                  0.00       0.00      641.86
           PORTFOLIO RECOVERY ASSOCIATES LLC             015                   U                 716.04          0.00                  0.00       0.00      716.04
           (PRA)
           QUANTUM3 GROUP LLC                            016                   U                1,492.38         0.00                  0.00       0.00     1,492.38
           QUANTUM3 GROUP LLC                            017                   U                 857.06          0.00                  0.00       0.00      857.06
           QUANTUM3 GROUP LLC                            018                   U                1,241.21         0.00                  0.00       0.00     1,241.21
           PORTFOLIO RECOVERY ASSOCIATES LLC             020                   U                 738.49          0.00                  0.00       0.00      738.49
           (PRA)
           PORTFOLIO RECOVERY ASSOCIATES LLC             021                   U                 408.37          0.00                  0.00       0.00      408.37
           (PRA)
           PORTFOLIO RECOVERY ASSOCIATES LLC             022                   U                2,472.02         0.00                  0.00       0.00     2,472.02
           (PRA)
           PORTFOLIO RECOVERY ASSOCIATES LLC             023                   U                 717.41          0.00                  0.00       0.00      717.41
           (PRA)
           PORTFOLIO RECOVERY ASSOCIATES LLC             024                   U                 249.84          0.00                  0.00       0.00      249.84
           (PRA)
           PORTFOLIO RECOVERY ASSOCIATES LLC             025                   U                3,680.02         0.00                  0.00       0.00     3,680.02
           (PRA)
           PORTFOLIO RECOVERY ASSOCIATES LLC             026                   U                 407.28          0.00                  0.00       0.00      407.28
           (PRA)
           PORTFOLIO RECOVERY ASSOCIATES LLC             027                   U                1,936.84         0.00                  0.00       0.00     1,936.84
           (PRA)
           PORTFOLIO RECOVERY ASSOCIATES LLC             028                   U                1,430.73         0.00                  0.00       0.00     1,430.73
           (PRA)
 34          Trustee anticipates no payment or no further payment on these debts:
           SYSTEMS & SERVICES TECHNOLOGIES               019                   S        P       8,407.28         0.00                  0.00       0.00     8,407.28
           (SST)

           Explanation of codes:
            (1) A payment sequence of 34 or greater means the Trustee will not make, or make no more, payments to the creditor.
            (2) "#" refers to a claim that the Court has disallowed.
            (3) Class codes: "C" = continuing payment;"L" = legal/administrative expense; "P" = priority; "S" = secured; "U" = unsecured
            (4) Claim Type: "A" = arrears; "E" = expense claim; "F" = 3002.1 expense; "M" = mortgage; "P" = personal property;
                "R" = residence; "V" = vehicle


           In re COLLENTRO-SCHOEB                                    Case No. 2-18-bk-13395-DPC                                                          Page 2

          If the Trustee has an email address for the Debtor, then the Trustee sent the Annual Report by email. Else the Trustee sent a
          paper copy to the address appearing in the caption and to a separate mailing address for the joint debtor, if the Trustee has
          that information.


                      Case 2:18-bk-13395-DPC                         Doc 35 Filed 08/29/19 Entered 08/29/19 07:26:29                              Desc
                                                                      Main Document    Page 2 of 2
